Citation Nr: 1743636	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1951 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah (hereinafter Agency of Original Jursidiction (AOJ).  This matter is now under the jurisdiction of the RO in Winston-Salem, North Carolina.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans' Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description, reported symptoms, and other information of record.  However, Clemons further held that where there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different psychiatric disability is submitted for VA's consideration, the new claim is distinct from that previously adjudicated and does not require reopening.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Ephraim v. Brown, 82 F.3d 300 (Fed. Cir. 1996).  Here, a February 2013 rating decision denied service connection for major depressive disorder with psychotic features and dementia with depression, claimed as major depression.  However, because the AOJ had not previously adjudicated a claim of service connection for a psychiatric disability other than major depression, the claim of service connection for a variously diagnosed psychiatric disability other than major depression is for a disability distinct from that previously considered, and requires de novo consideration.  The issue is characterized accordingly.

The appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that additional development is warranted, even though such development will, regrettably, further delay an appellate decision the matter on appeal.

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran asserts that he suffers from PTSD as a result of his service.  Specifically, the Veteran reported that he witnessed soldiers die while stationed in Alaska and while on weekend liberty in Juarez, Mexico.  Additionally, the Veteran submitted private psychiatric examination reports, dated in October 2013 and October 2014, reflecting a diagnosis of PTSD.

The Veteran has not yet been provided with a VA examination with respect to mental symptomaology.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, obtaining a VA examination to determine the precise nature and etiology of the Veteran's claimed PTSD is important.  As such, the claim is remanded to obtain a VA examination and opinion.

Additionally, the record indicates that the Veteran may be in receipt of Social Security Administration (SSA) disability benefits.  It appears, however, that his medical records and decision relating to the SSA grant of benefits have not been associated with the claims file.  In light of the above, a remand is necessary to obtain and associate with the claims file any relevant SSA records and decisions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain any outstanding, pertinent treatment records, including associating with the claims folder complete VA clinic records since June 2011.

2.  Obtain relevant Social Security Administration (SSA) records, to include any decision regarding eligibility for disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented and a negative response must be provided if records are not available.
	
3.  Afford the Veteran an examination with the appropriate medical professional to determine the nature and etiology of his claimed PTSD.  

Based on review of the claim file and an examination of the Veteran, the examiner should address the following inquiries:

The examiner should state whether the Veteran manifests PTSD under DSM-V criteria.  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) the disorder arose during service or is otherwise related to service.  Additionally, the examiner should identify the stressors supporting the diagnosis.  

The examiner is also requested to identify any other manifested acquired psychiatric disorders other than PTSD

The examiner is asked to specifically address the November 2014 statement in which the Veteran reports witnessing soldiers die in service, while stationed in Alaska and while on a weekend liberty in Juarez, Mexico.  The examiner should also consider private psychiatric examination reports, dated in October 2013 and October 2014.

The examiner must provide a complete rationale for any opinion rendered.  If the examiner concludes that an opinion cannot be provided without resort to speculation, the examiner should provide rationale for this conclusion.

4.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




